As filed with the Securities and Exchange Commission on December 28, 2012 1933 Act File No. 333-96461 1940 Act File No. 811-09813 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A SCOUT FUNDS (Exact Name of Registrant as Specified in Charter) 928 Grand Boulevard, Kansas City, MO 64106 (Address of Principal Executive Offices) (Zip Code) (877) 726-8842 (Registrant's Telephone Number, including Area Code) BENJAMIN D. WIESENFELD, ESQ. Scout Funds 928 Grand Boulevard Kansas City, MO64106 (Name and Address of Agent for Service of Process) With Copies to: JESSICA A. SCHUBEL Scout Funds 928 Grand Boulevard Kansas City, MO 64106 MICHAEL P. O'HARE, ESQ. Stradley, Ronon, Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103 EXPLANATORY NOTE This submission is being made solely to obtain a class identifier for the Class Y shares of the Scout Unconstrained Bond Fund, a series of Scout Funds, which was inadvertently overlooked in the 485APOS filing made on November 1, 2012.Accession number of the previous 485APOS filing requesting the class identifier for the Class Y shares of the Scout Unconstrained Bond Fund series:0001450791-12-000249.
